Exhibit 10.1


PURCHASE AGREEMENT


July 24, 2014


Wells Fargo Securities, LLC
As Representative of the
Initial Purchasers listed
in Schedule A hereto
c/o Wells Fargo Securities, LLC
550 South Tryon Street, 6th Floor
Charlotte, North Carolina 28202


Ladies and Gentlemen:


Introductory.  Alliance Data Systems Corporation, a Delaware corporation (the
"Company"), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the "Initial Purchasers"), acting severally and not jointly, the
respective amounts set forth in such Schedule A of  this Purchase Agreement
(this "Agreement") of $600,000,000 aggregate principal amount of the Company's
5.375% Senior Notes due 2022 (the "Notes").  Wells Fargo Securities, LLC has
agreed to act as the representative of the several Initial Purchasers (the
"Representative") in connection with the offering and sale of the Notes.


The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of July 29, 2014 (the "Indenture"), among the Company, the Guarantors
(as defined below) and Wells Fargo Bank, N.A., as trustee (the "Trustee").  The
Notes will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the "Depositary") pursuant to a letter
of representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the "DTC Agreement"), among the Company, the Trustee and the
Depositary.


The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
"Guarantors" and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
"Guarantors"), pursuant to their guarantees (the "Guarantees").  The Notes and
the Guarantees attached thereto are herein collectively referred to as the
"Securities."


This Agreement, the Securities, the DTC Agreement and the Indenture are referred
to herein as the "Transaction Documents."


The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the "Subsequent Purchasers") on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the "Time of Sale").  The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the "Commission") under
the Securities Act of 1933 (as amended, the "Securities Act," which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom.  Pursuant to the terms of
the Securities and the Indenture, investors who acquire Securities shall be
deemed to have agreed that Securities may only be resold or otherwise
transferred, after the date hereof, if such Securities are regis-

--------------------------------------------------------------------------------





tered for sale under the Securities Act or if an exemption from the registration
requirements of the Securities Act is available (including the exemption
afforded by Rule 144A under the Securities Act ("Rule 144A") or Regulation S
under the Securities Act ("Regulation S")).


The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated July 24, 2014 (the "Preliminary Offering
Memorandum"), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated July 24, 2014 (the "Pricing Supplement"), describing
the terms of the Securities, each for use by such Initial Purchaser in
connection with its solicitation of offers to purchase the Securities.  The
Preliminary Offering Memorandum and the Pricing Supplement are herein referred
to as the "Pricing Disclosure Package."  Promptly after this Agreement is
executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the "Final Offering
Memorandum").


All references herein to the terms "Pricing Disclosure Package" and "Final
Offering Memorandum" shall be deemed to mean and include all information filed
by the Company under the Securities Exchange Act of 1934 (as amended, the
"Exchange Act," which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder) prior to the Time of Sale and
incorporated by reference in the Pricing Disclosure Package (including the
Preliminary Offering Memorandum) or the Final Offering Memorandum (as the case
may be), and all references herein to the terms "amend," "amendment" or
"supplement" with respect to the Pricing Disclosure Package or the Final
Offering Memorandum shall be deemed to mean and include all information filed by
the Company under the Exchange Act after the Time of Sale and incorporated by
reference in the Final Offering Memorandum.


The Company hereby confirms its agreements with the Initial Purchasers as
follows:


SECTION 1.                          Representations and Warranties.  Each of the
Company and the Guarantors, jointly and severally, hereby represents, warrants
and covenants to each Initial Purchaser that, as of the date hereof and as of
the Closing Date (references in this Section 1 to the "Offering Memorandum" are
to (x) the Pricing Disclosure Package in the case of representations and
warranties made as of the date hereof and (y) the Pricing Disclosure Package and
the Final Offering Memorandum in the case of representations and warranties made
as of the Closing Date):


(a)            No Registration Required.  Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended (the "Trust Indenture Act," which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).


(b)            No Integration of Offerings or General Solicitation.  None of the
Company, its affiliates (as such term is defined in Rule 501 under the
Securities Act) (each, an "Affiliate"), or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation or warranty) has, directly or indirectly,
solicited any offer to buy or offered to sell, or will, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Securities in a manner that would require the Securities to be
registered under the Securities Act.  None of the Company, its Affiliates, or
any person acting on its or any of their behalf (other than the Initial
Purchasers, as to whom the Company
-2-

--------------------------------------------------------------------------------





and the Guarantors make no representation or warranty) has engaged or will
engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act.  With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
and the Guarantors make no representation or warranty) has engaged or will
engage in any directed selling efforts within the meaning of Regulation S and
(ii) each of the Company and its Affiliates and any person acting on its or
their behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation or warranty) has complied and will comply with
the offering restrictions set forth in Regulation S.


(c)            Eligibility for Resale under Rule 144A.  Subject to compliance by
the Initial Purchasers with the representations and warranties set forth in
Section 2 hereof and with the procedures set forth in Section 7 hereof, the
Securities are eligible for resale pursuant to Rule 144A and will not be, at the
Closing Date, of the same class as securities listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in a U.S.
automated interdealer quotation system.


(d)            The Pricing Disclosure Package and Final Offering Memorandum.
Neither the Pricing Disclosure Package, as of the Time of Sale, nor the Final
Offering Memorandum, as of its date or (as amended or supplemented in accordance
with Section 3(a), as applicable) as of the Closing Date, contains or represents
an untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in the Pricing Disclosure Package, the
Final Offering Memorandum or amendment or supplement thereto, as the case may
be.  The Pricing Disclosure Package contains, and the Final Offering Memorandum
will contain, all the information specified in, and meeting the requirements of,
Rule 144A.  The Company and the Guarantors have not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers' distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.


(e)            Company Additional Written Communications.  The Company and the
Guarantors have not prepared, made, used, authorized, approved or distributed
and will not prepare, make, use, authorize, approve or distribute any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a).  Each such
communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a "Company Additional Written
Communication"), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in any Company Additional Written
Communication.
-3-

--------------------------------------------------------------------------------





(f)            Incorporated Reports.  The reports incorporated by reference in
the Offering Memorandum at the time they were or hereafter are filed by the
Company with the Commission (collectively, the "Incorporated Reports") conformed
and will conform in all material respects to the requirements of the Exchange
Act.  Each such Incorporated Report, when taken together with the Pricing
Disclosure Package, did not as of the Time of Sale, and at the Closing Date will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


(g)            The Purchase Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors.


(h)            The DTC Agreement.  The DTC Agreement has been duly authorized by
the Company and, on the Closing Date, will have been duly executed and delivered
by, and will constitute a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or conveyance or other similar laws relating to or affecting the rights
and remedies of creditors or by general equitable principles, and except as
rights to indemnification and contribution may be limited by  applicable law.


(i)            Authorization of the Notes and the Guarantees.  The Notes to be
purchased by the Initial Purchasers from the Company will on the Closing Date be
in the form contemplated by the Indenture, have been duly authorized by the
Company for issuance and sale pursuant to this Agreement and the Indenture and,
at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification and contribution
may be limited by applicable law, and will be entitled to the benefits of the
Indenture.  On the Closing Date, the Guarantees of the Notes will be in the
respective forms contemplated by the Indenture and will have been duly
authorized by the Guarantors for issuance pursuant to this Agreement and the
Indenture.  When issued by each of the Guarantors, the Guarantees of the Notes
will have been duly executed by each of the Guarantors at the Closing Date and,
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors.


(j)            Authorization of the Indenture.  The Indenture, at the Closing
Date, will have been duly authorized, executed and delivered by the Company and
the Guarantors and, assuming due authorization, execution and delivery thereof
by the Trustee will constitute a valid and binding agreement of the Company and
the Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or conveyance or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles, and except as rights to indemnification and
contribution may be limited by applicable law.
-4-

--------------------------------------------------------------------------------





(k)            Description of the Securities and the Indenture.  The Securities
and the Indenture will conform in all material respects to the respective
statements relating thereto contained in the Offering Memorandum.


(l)            No Material Adverse Change.  Except as otherwise disclosed in the
Offering Memorandum (exclusive of any amendment or supplement thereto),
subsequent to the respective dates as of which information is given in the
Offering Memorandum (exclusive of any amendment or supplement thereto):  (i)
there has been no material adverse change, or any development that would
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, operations or prospects,
whether or not arising from transactions in the ordinary course of business, of
the Company and its subsidiaries, considered as one entity (any such change is
called a "Material Adverse Change"); (ii) the Company and its subsidiaries,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of their respective capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of their respective capital
stock, except for the repurchases of the Company's common stock under its 2014
stock repurchase program approved by the Company's Board of Directors on
December 5, 2013.


(m)            Independent Accountants.  Deloitte & Touche LLP, which has
expressed its opinion with respect to the financial statements (which term as
used in this Agreement includes the related schedules and notes thereto) and
supporting schedule filed with the Commission and included in the Offering
Memorandum or incorporated by reference therein is an independent registered
public accounting firm within the meaning of the Securities Act, the Exchange
Act and the rules of the Public Company Accounting Oversight Board.


(n)            Preparation of the Financial Statements.  The financial
statements included in the Offering Memorandum or incorporated by reference
therein present fairly the consolidated financial position of the entities to
which they relate as of and at the dates indicated and the results of their
operations and cash flows for the periods specified.  Such financial statements
have been prepared in conformity with generally accepted accounting principles
as applied in the United States ("GAAP") applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto.  The financial data set forth in the Offering Memorandum
under the captions "Summary–Summary Consolidated Financial and Other Data"
fairly present in all material respects the information set forth therein on a
basis consistent with that of the audited financial statements contained in the
Offering Memorandum.  The statistical and market‑related data and
forward‑looking statements included in the Offering Memorandum or incorporated
by reference therein are based on or derived from sources that the Company and
its subsidiaries believe to be reliable and accurate in all material respects
and represent their good faith estimates that are made on the basis of data
derived from such sources.  The interactive data in eXtensible Business
Reporting Language incorporated by reference in the Final Offering Memorandum
and the Pricing Disclosure Package fairly present the information called for in
all material respects and have been prepared in accordance with the Commission's
rules and guidelines applicable thereto.
-5-

--------------------------------------------------------------------------------





(o)            Incorporation and Good Standing of the Company and its
Subsidiaries.  Each of the Company and its subsidiaries listed on Schedule B
(each, a "Subsidiary" and, collectively, the "Subsidiaries") has been duly
incorporated, formed or organized, as applicable, and is validly existing as a
corporation or a limited liability company, as applicable, in good standing
under the laws of the jurisdiction of its incorporation, formation or
organization, as applicable, and has corporate or limited liability company, as
applicable, power and authority to own or lease, as the case may be, and operate
its properties and to conduct its business as described in the Offering
Memorandum and, in the case of the Company and the Guarantors, to enter into and
perform its obligations under each of the Transaction Documents to which it is a
party.  The Company and each of its Subsidiaries is duly qualified as a foreign
corporation or limited liability company, as applicable, to transact business
and is in good standing or equivalent status in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change.  All of the issued and
outstanding capital stock or other ownership interest of each Subsidiary has
been duly authorized and validly issued, is fully paid and nonassessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim, except as
disclosed in the Offering Memorandum or except as would not result in a Material
Adverse Change.  The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries listed
in Exhibit 21 to the Company's Annual Report on Form 10‑K for the fiscal year
ended December 31, 2013 filed by the Company with the Commission, except for the
Company's ownership interests in BrandLoyalty Group B.V. ("BrandLoyalty") and
its subsidiaries; CBSM Companhia Brasileira De Servicos De Marketing; Excentus
Corporation; Epsilon Communication Solutions; S.L.; LoyaltyOne B.V.;
Modopayments, LLC; SpendGo, Inc.; and Sports Loyalty International, Inc.


(p)            Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.  Neither the Company nor any of its
Subsidiaries is (i) in violation of its charter, bylaws or other constitutive
document or (ii) in default (or, with the giving of notice or lapse of time,
would be in default) ("Default") under any indenture, mortgage, loan or credit
agreement, note, contract, franchise, lease or other instrument to which the
Company or any of its Subsidiaries is a party or by which it or any of them may
be bound (including, without limitation, the Company's existing credit
agreement, dated July 10, 2013, among the Company, as the borrower, certain of
the Company's domestic subsidiaries, as guarantors, and Wells Fargo Bank,
National Association, as administrative agent, that certain Amended and Restated
Facilities Agreement, dated December 19, 2013, of BrandLoyalty (which agreement
was assumed by the Company in connection with its acquisition in January 2014), 
the Company's 5.250% Senior Notes due 2017, the Company's 6.375% Senior Notes
due 2020, and asset-backed securities), or to which any of the property or
assets of the Company or any of its Subsidiaries is subject (each, an "Existing
Instrument"), except, in the case of clause (ii) above, for such Defaults as
would not, individually or in the aggregate, result in a Material Adverse
Change.  The execution, delivery and performance of this Agreement and the
Indenture by the Company and the Guarantors party thereto, and the issuance and
delivery of the Securities, and consummation of the transactions contemplated
hereby and thereby and by the Offering Memorandum (i) will not result in any
violation of the provisions of the charter, bylaws or other constitutive
document of the Company or any Guarantor, (ii) will not conflict with or
constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any
Guarantor pursuant to, or require the consent of any other party to, any
Existing Instrument, and (iii) will not re-
-6-

--------------------------------------------------------------------------------





sult in any violation of any law, administrative regulation or administrative or
court decree applicable to the Company or any Guarantor, except, in the case of
clauses (ii) and (iii), for such conflicts, breaches, Defaults, liens, charges,
encumbrances or violations as would not, individually or in the aggregate,
result in a Material Adverse Change.  No consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental
or regulatory authority or agency is required for the execution, delivery and
performance of this Agreement or the Indenture by the Company and the
Guarantors, or the issuance and delivery of the Securities, or consummation of
the transactions contemplated hereby and thereby and by the Offering Memorandum,
except such as (i) have been obtained, or prior to the Closing Date, will have
been obtained or made and (ii) may be required under Regulation D under the
Securities Act or any applicable state or foreign securities laws in any
jurisdiction in which the Securities are offered and sold in connection with the
transactions contemplated hereby.  As used herein, a "Debt Repayment Triggering
Event" means any event or condition which gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder's behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of the Guarantors.


(q)            No Material Actions or Proceedings.  There are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company's and the Guarantors' knowledge, threatened (i) against or affecting the
Company or any of its subsidiaries or (ii) which has as the subject thereof any
property owned or leased by, the Company or any of its subsidiaries, where, in
each case, such action, suit or proceeding, if determined adversely to the
Company or such subsidiary, would result in a Material Adverse Change or
adversely affect the consummation of the transactions contemplated by this
Agreement.  No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the best of the Company's knowledge, is threatened or
imminent, and the Company is not aware of any existing, threatened or imminent
labor disputes with the employees of any principal supplier of the Company, in
each case that would result in a Material Adverse Change.


(r)            Intellectual Property Rights.  The Company and its subsidiaries
own, possess, license or have other valid rights to use all patents, patent
applications, trademarks and service marks, trade and service mark
registrations, trade names, trade dress, copyrights, rights in data and
databases, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, "Intellectual Property Rights") reasonably
necessary to conduct their businesses as now conducted and as proposed in the
Disclosure Package and the Final Offering Memorandum to be conducted.  Except as
disclosed in the Disclosure Package and the Final Offering Memorandum, (a) no
party has been granted an exclusive license to use any portion of such
Intellectual Property owned by the Company; (b) there is no material
infringement by third parties of any such Intellectual Property owned by or
exclusively licensed to the Company; (c) there is no pending or threatened
action, suit, proceeding or claim by others challenging the Company's rights in
or to any of its material Intellectual Property, and the Company is unaware of
any facts that would form a reasonable basis for any such claim; (d) there is no
pending or threatened action, suit, proceeding or claim by others challenging
the enforceability, validity or scope of any such Intellectual Property, and the
Company is unaware of any facts that would form a reasonable basis for any such
claim; and (e) there is no pending or threatened action, suit, proceeding or
claim by others that the Company's business as now conducted infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any other fact that
would form a reasonable basis for any such claim, except with respect to clauses
(a), (b), (c), (d) and (e), for such licenses, infringements, actions, suits,
proceedings or claims as would not, individually or in the aggregate, result in
a Mate-
-7-

--------------------------------------------------------------------------------





rial Adverse Change.  Except as disclosed in the Disclosure Package and the
Final Offering Memorandum, and except as would not, individually or in the
aggregate, result in a Material Adverse Change, the conduct of the Company's
business, as currently conducted and as proposed in the Disclosure Package and
the Final Offering Memorandum to be conducted, does not and will not infringe,
misappropriate, dilute, violate or otherwise conflict with the Intellectual
Property rights of others.


(s)            All Necessary Permits, etc.  The Company and each subsidiary
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, as described in the Disclosure
Package and the Final Offering Memorandum, except where failure to possess the
same would not result in a Material Adverse Change, and neither the Company nor
any subsidiary has received any notice of proceedings relating to the revocation
or modification of, or non-compliance with, any such certificate, authorization
or permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.


(t)            Title to Properties.  The Company and each of its subsidiaries
has good and marketable title to all the properties and assets reflected as
owned in the financial statements referred to in Section 1(n) hereof, in each
case free and clear of any security interests, mortgages, liens, encumbrances,
equities, claims and other defects, except as disclosed in the Disclosure
Package and the Final Offering Memorandum, and except as such do not materially
and adversely affect the value of such property and do not materially interfere
with the use made or proposed to be made of such property by the Company or such
subsidiary or would not have, individually or in the aggregate, a Material
Adverse Change.  The real property, improvements, equipment and personal
property held under lease by the Company or any subsidiary are held under valid
and enforceable leases, with such exceptions as do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company or such subsidiary or would not
have, singly or in the aggregate, a Material Adverse Change.


(u)            Tax Law Compliance.  The Company and each of its subsidiaries
have filed all federal, state, local and foreign tax returns required to be
filed by them (taking into account valid extensions), and have paid all federal,
state, local and foreign taxes (including any related interest, penalties or
additions to tax) that are due and payable (whether or not shown on any tax
return, including in their capacity as a withholding agent), except those, if
any (i) which are being contested in good faith by appropriate proceedings
diligently conducted that stay the enforcement of the tax in question and for
which adequate reserves have been provided in accordance with GAAP or (ii) with
respect to which the failure to make such filing or payment could not
individually or in the aggregate have a Material Adverse Change.  The Company
has made adequate charges, accruals and reserves in accordance with GAAP in the
applicable financial statements referred to in Section 1(n) hereof in respect of
all federal, state, local and foreign taxes for all current or prior periods as
to which the tax liability of the Company or any of its subsidiaries has not
been finally determined. There is no current, pending or, to the knowledge of
the Company and the Guarantors, threatened tax audit, assessment, deficiency or
other claim against the Company or any of its subsidiaries that would,
individually or in the aggregate, to have a Material Adverse Change.


(v)            Company and Guarantors Not an "Investment Company".  The Company
and the Guarantors have been advised of the rules and requirements under the
Investment Com-
-8-

--------------------------------------------------------------------------------





pany Act of 1940, as amended (the "Investment Company Act," which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder).  Neither the Company nor any Guarantor is, or after receipt of
payment for the Securities and the application of the proceeds thereof as
contemplated under the caption "Use of Proceeds" in the Disclosure Package and
the Final Offering Memorandum will be, an "investment company" within the
meaning of the Investment Company Act.


(w)            Insurance.  Each of the Company and its subsidiaries are insured
by recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, without limitation, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction and acts of vandalism.  All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects.  The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.  Neither of the
Company nor any subsidiary has been denied any insurance coverage which it has
sought or for which it has applied.


(x)            No Price Stabilization or Manipulation.  None of the Company or
any of the Guarantors has taken or will take, directly or indirectly, any action
designed to or that would be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.


(y)            Solvency.  Each of the Company and the Guarantors is, and
immediately after the Closing Date will be, Solvent.  As used herein, the term
"Solvent" means, with respect to any person on a particular date, that on such
date (i) the fair market value of the assets of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.


(z)            Compliance with Sarbanes-Oxley.  The Company and its officers and
directors, in their capacity as such, are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act," which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).


(aa)          Company's Accounting System.  The Company maintains a system of
"internal control over financial reporting" (as defined in Rule 13a-15(f) of the
Exchange Act) of the Company and its subsidiaries that complies with the
requirements of the Exchange Act and has been designed by, or under the
supervision of, its principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP.  The Company maintains
a system of accounting controls of the Company and its subsidiaries that is in
compliance with the Sarbanes-Oxley Act and is sufficient to provide rea-
-9-

--------------------------------------------------------------------------------





sonable assurances that:  (i) transactions are executed in accordance with
management's general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management's general or specific
authorization; (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language incorporated by reference in the Final Offering Memorandum
and the Pricing Disclosure Package fairly present in all material respects the
information called for by, and are prepared in accordance with, the Commission's
rules and guidelines applicable thereto.


(bb)            Disclosure Controls and Procedures.  The Company has established
and maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its consolidated subsidiaries, and such disclosure controls and procedures are
reasonably effective to perform the functions for which they were established
subject to the limitations of any such control system; the Company's auditors
and the Audit Committee of the Board of Directors of the Company have been
advised of:  (i) any significant deficiencies or material weaknesses in the
design or operation of internal controls which could adversely affect the
Company's ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company's internal controls; and since the date
of the most recent evaluation of such disclosure controls and procedures, there
has been (i) no material weakness in the Company's internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company's internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company's internal
control over financial reporting; provided, however, that no representation or
warranty is hereby given as to the internal control over financial reporting at
BrandLoyalty, which was not evaluated by the Company.


(cc)            Regulations T, U, X.  Neither the Company nor any Guarantor nor
any of their respective subsidiaries nor any agent thereof acting on their
behalf has taken, and none of them will take, any action that might cause this
Agreement or the issuance or sale of the Securities to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.


(dd)            Compliance with and Liability Under Environmental Laws.  Except
as would not, individually or in the aggregate, result in a Material Adverse
Change:  (i) each of the Company and its subsidiaries and their respective
operations and facilities are in compliance with, and not subject to any known
liabilities under, applicable Environmental Laws, which compliance includes,
without limitation, having obtained and being in compliance with any permits,
licenses or other governmental authorizations or approvals, and having made all
filings and provided all financial assurances and notices, required for the
ownership and operation of the business, properties and facilities of the
Company or its subsidiaries under applicable Environmental Laws, and compliance
with the terms and conditions thereof; (ii) neither the Company nor any of its
subsidiaries has received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Company
or any of its subsidiaries is in violation of any Environmental Law; (iii) there
is no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received writ-
-10-

--------------------------------------------------------------------------------





ten notice, and no written notice by any person or entity alleging actual or
potential liability on the part of the Company or any of its subsidiaries based
on or pursuant to any Environmental Law pending or, to the best of the Company's
and the Guarantors' knowledge, threatened against the Company or any of its
subsidiaries or any person or entity whose liability under or pursuant to any
Environmental Law the Company or any of its subsidiaries has retained or assumed
either contractually or by operation of law; (iv) neither the Company nor any of
its subsidiaries is conducting or paying for, in whole or in part, any
investigation, response or other corrective action pursuant to any Environmental
Law at any site or facility, nor is any of them subject or a party to any order,
judgment, decree, contract or agreement which imposes any obligation or
liability under any Environmental Law; (v) no lien, charge, encumbrance or
restriction has been recorded pursuant to any Environmental Law with respect to
any assets, facility or property owned, operated or leased by the Company or any
of its subsidiaries; and (vi) to the best of the Company's and the Guarantors'
knowledge, there are no past or present actions, activities, circumstances,
conditions or occurrences, including, without limitation, the Release or
threatened Release of any Material of Environmental Concern, that could
reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of the Company or any of its subsidiaries,
including without limitation, any such liability which the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.


For purposes of this Agreement, "Environment" means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. "Environmental Laws"
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental
Concern.  "Materials of Environmental Concern" means any substance, material,
pollutant, contaminant, chemical, waste, compound, or constituent, in any form,
including without limitation, petroleum and petroleum products, subject to
regulation or which can give rise to liability under any Environmental Law. 
"Release" means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.


(ee)            ERISA Compliance.  Except as would not result in a Material
Adverse Change, the Company, and its subsidiaries and any "employee benefit
plan" (as defined under the Employee Retirement Income Security Act of 1974, as
amended, "ERISA," which term, as used herein, includes the regulations and
published interpretations thereunder) established or maintained by the Company,
its subsidiaries or their ERISA Affiliates (as defined below) are in compliance
with ERISA and, the Company is in compliance with its obligations under ERISA
with respect to each "multiemployer plan" (as defined in Section 4001 of ERISA)
to which the Company, its subsidiaries or an ERISA Affiliate contributes (a
"Multiemployer Plan"). "ERISA Affiliate" means, with respect to the Company or a
subsidiary, any member of any group of organizations described in Section 414 of
the Internal Revenue Code of 1986, as amended, the "Code," which term, as used
herein, includes the regulations and published interpretations thereunder. None
of the following events has occurred within the prior six years or exists: (i)
an audit or investigation by the Internal Revenue Service, the U.S. Department
of Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by the Company or any of its
subsidiaries that would result in a Material Adverse Change or (ii) any breach
of any contrac-
-11-

--------------------------------------------------------------------------------





tual obligation, or any violation of law or applicable qualification standards,
with respect to the employment or compensation of employees by the Company or
any of its subsidiaries that would result in a Material Adverse Change. Except,
in each case, as would not, individually or in the aggregate, result in a
Material Adverse Change, none of the following events has occurred within the
prior six years or is reasonably likely to occur: (i) a failure to fulfill the
obligations, if any, under the minimum funding standards of Section 302 of ERISA
with respect to a Plan, determined without regard to any waiver of such
obligations or extension of any amortization period; (ii) a material increase in
the aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company and its subsidiaries compared to the amount
of such contributions made in the Company and its subsidiaries' most recently
completed fiscal year; (iii) a material increase in the Company and its
subsidiaries' "accumulated post-retirement benefit obligations" (within the
meaning of Statement of Financial Accounting Standards 106) compared to the
amount of such obligations in the Company and its subsidiaries' most recently
completed fiscal year; (iv) any event or condition giving rise to a liability
under Title IV of ERISA; or (v) the filing of a claim by one or more employees
or former employees of the Company or any of its subsidiaries related to its or
their employment. For purposes of this paragraph, the term "Plan" means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which the Company or any of its subsidiaries may have any liability.
Each "employee benefit plan" established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would reasonably be expected to cause the
loss of such qualification.


(ff)            Compliance with Labor Laws.  Except as would not, individually
or in the aggregate, result in a Material Adverse Change, (i) there is (A) no
unfair labor practice complaint pending or, to the best of the Company's and the
Guarantors' knowledge, threatened against the Company or any of its subsidiaries
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under collective bargaining agreements pending, or
to the best of the Company's and the Guarantors' knowledge, threatened, against
the Company or any of its subsidiaries, (B) no strike, labor dispute, slowdown
or stoppage pending or, to the best of the Company's and the Guarantors'
knowledge, threatened against the Company or any of its subsidiaries and (C) no
union representation question existing with respect to the employees of the
Company or any of its subsidiaries and, to the best of the Company's and the
Guarantors' knowledge, no union organizing activities taking place and (ii)
there has been no violation of any federal, state or local law relating to
discrimination in hiring, promotion or pay of employees or of any applicable
wage or hour laws.


(gg)            Compliance with Security, Privacy and Data Protection Laws.  The
Company and its subsidiaries have taken commercially reasonable actions to
protect and maintain the security and operation of their networks, hardware,
software, databases, websites and systems (and all data stored therein and
transmitted thereby) and there have been no material disruptions or outages of
same.  The Company, and each of its subsidiaries, is in compliance in all
material respects with all applicable laws, and its internal and published
corporate policies and procedures, concerning the privacy and/or security of
personal data of or concerning an individual, including, where applicable, any
state data breach notification laws, state social security number protection
laws, the Federal Trade Commission Act, as amended (15 U.S.C. Sections 41-58),
the Gramm-Leach-Bliley Act, and state consumer protection Laws.  The Company's
email direct marketing activities have not violated in any material respect, the
CAN-SPAM Act or any other federal or state law or regulation applicable to
electronic direct marketing.
-12-

--------------------------------------------------------------------------------





(hh)          Related Party Transactions.  No relationship, direct or indirect,
exists between or among any of the Company or any Affiliate of the Company, on
the one hand, and any director, officer, member, stockholder, customer or
supplier of the Company or any Affiliate of the Company, on the other hand,
which is required by the Securities Act to be disclosed in a registration
statement on Form S-1 which is not so disclosed in the Disclosure Package and
the Final Offering Memorandum.  There are no outstanding loans, advances (except
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members.


(ii)            No Unlawful Contributions or Other Payments.  Neither the
Company nor any of its subsidiaries nor, to the knowledge of the Company and the
Guarantors, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the FCPA or the
UK Bribery Act 2010 or any other applicable anti-bribery or anti-corruption law,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any "foreign official" (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA or the UK Bribery Act 2010 or any
other applicable anti-bribery or anti-corruption law or (iii) has made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any  rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit.  The
Company, its subsidiaries and, to the knowledge of the Company and the
Guarantors, its Affiliates have conducted their businesses in compliance with
the FCPA and the UK Bribery Act 2010 or any other applicable anti-bribery or
anti-corruption law and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.


"FCPA" means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.


(jj)            No Conflict with Money Laundering Laws.  The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the "Money Laundering Laws") and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company and the
Guarantors, threatened.


(kk)            No Conflict with Sanctions Laws.  Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or Affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department, the U.S.
Department of Commerce, the U.S. Department of State, the United Nations
Security Coun-
-13-

--------------------------------------------------------------------------------





cil, the European Union, Her Majesty's Treasury, or other relevant sanctions
authority (collectively, "Sanctions"), nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that is
the subject of Sanctions. The Company will not, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person, (i) to fund
any activities of or business with any person that, at the time of such funding,
is the subject of Sanctions, or is in Cuba, Iran, Syria, North Korea, Sudan or
in any other country or territory, that, at the time of such funding, is the
subject of Sanctions (each, a "Sanctioned Country"), (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the offering, whether as underwriter, initial purchaser,
advisor, investor or otherwise) of Sanctions. The Company and its subsidiaries
have not, in the past five years, knowingly engaged in, and are not now
knowingly engaged in, any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject of Sanctions or with
any Sanctioned Country, provided, however, that with respect to any subsidiary
acquired by the Company during such five-year period, this representation is
made to the knowledge of the Company and the Guarantors as to the time period
prior to which such entity has been the Company's subsidiary.


(ll)            Compliance with Banking Regulations.  Each of Comenity Bank
(f/k/a World Financial Network Bank) and Comenity Capital Bank (f/k/a World
Financial Capital Bank) (collectively, the "Banks") is a wholly-owned subsidiary
of the Company.  No charge, investigation or proceeding for the termination or
revocation of the charter or good standing of either Bank is pending or, to the
best knowledge of the Company and the Guarantors, threatened.  The deposit
accounts and deposits of each Bank are duly and adequately insured by the
Federal Deposit Insurance Corporation (the "FDIC") to the full extent of FDIC
insurance limits. No charge, investigation or proceeding for the termination or
revocation of either Banks' FDIC insurance is pending or, to the best knowledge
of the Company and the Guarantors, threatened. Neither the Company nor either
Bank is subject to any order of the FDIC or any state or foreign banking
departments with jurisdiction over either Bank or its operations, nor, except as
set forth in the Pricing Disclosure Package and the Final Offering Memorandum,
is the Company or either Bank subject to any agreement or consent related to
compliance with banking laws and regulations with, or, except as disclosed and
provided in writing to the Representative, board resolution adopted at the
instigation of, any such regulatory authorities.  Each Bank has conducted and is
conducting its business so as to comply in all material respects with all
applicable federal, foreign and state laws, rules, regulations, decisions,
directives and orders of, and agreements with, the FDIC and any state or foreign
banking departments with jurisdiction over such Bank or its operations.  No
material charge, investigation or proceeding with respect to, or relating to,
either Bank is pending or, to the best knowledge of the Company and the
Guarantors, threatened, by or before any regulatory, administrative or
governmental agency, body or authority. Each Bank is in compliance with all
applicable capital requirements.  Each Bank is well capitalized as defined in
FDIC regulations, with capital ratios as set forth in the Pricing Disclosure
Package and the Final Offering Memorandum.  Except as would not result in a
Material Adverse Change, whether singly or in the aggregate, the credit card
accounts (the "Accounts") originated by either Bank, whether securitized by such
Bank or retained as seller's interest for such Bank's own account, have been
created, maintained by such Bank and serviced in compliance with applicable
federal and state laws and regulations and the standard policies and procedures
of such Bank relating to the administration of the Accounts including, but not
limited to, the solicitation, credit approval, processing, servicing, collection
and other administration and management of the Accounts, as such policies and
procedures may have been modified from time to time.  The interest rates, fees
and charges in connection with the Accounts comply in all material respects with
applicable federal and state laws and regu-
-14-

--------------------------------------------------------------------------------





lations and, except as would not reasonably be expected to result in a Material
Adverse Change, whether singly or in the aggregate, with each agreement between
such Bank and a cardholder containing the terms and conditions of the Account. 
All applications for Accounts have been conducted and evaluated and applicants
notified in a manner which is in compliance, in all material respects, with all
applicable provisions of the Equal Credit Opportunity Act and its implementing
regulations, as amended.  All disclosures made in connection with the Accounts
are and have been in compliance, in all material respects, with the applicable
provisions of the Consumer Credit Protection Act and its implementing
regulations, as amended.  Each of the Banks is in compliance, in all material
respects, with the Truth in Lending Act and the Fair Credit Reporting Act, as
amended by the Credit Card Accountability Responsibility and Disclosure Act of
2009.  The Company is not required to register as a bank holding company under
the Bank Holding Company Act of 1956, as amended.  Each of the Company and its
subsidiaries are in compliance in all material respects with all rules and
regulations that are in effect and applicable to them pursuant to the Dodd-Frank
Wall Street Reform and Consumer Protection Act, including but not limited to
rules and regulations regarding asset-backed securities issued by the
Commission.


(mm)            Regulation S.  The Company, the Guarantors and their respective
Affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902.  The Company is a "reporting issuer" as
defined in Rule 902 under the Securities Act.


Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.


SECTION 2.                          Purchase, Sale and Delivery of the
Securities.


(a)            The Securities.  The Company agrees to issue and sell to the
Initial Purchasers, severally and not jointly, all of the Notes, and each
Guarantor agrees to execute its Guarantee, and subject to the conditions set
forth herein, the Initial Purchasers agree, severally and not jointly, to
purchase from the Company the aggregate principal amount of the Notes set forth
opposite their names on Schedule A, at a purchase price of 98% of the principal
amount thereof payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
herein set forth.


(b)            The Closing Date.  Delivery of certificates for the Notes in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Cahill Gordon & Reindel LLP (or such other place
as may be agreed to by the Company and the Representative) at 9:00 a.m. New York
City time, on July 29, 2014 or such other time and date as the Representative
shall designate by notice to the Company (the time and date of such closing are
called the "Closing Date").  The Company hereby acknowledges that the
Representative may provide notice to postpone the Closing Date as originally
scheduled based on a determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 17 hereof. 
It is understood that the Representative is authorized, for its own account and
the accounts of the several Initial Purchasers, to accept delivery of and
receipt for, and make payment of the purchase price for, the Securities the
Initial Purchasers have agreed to purchase.
-15-

--------------------------------------------------------------------------------





(c)            Delivery of the Notes.  The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor.  The certificates for the Notes shall be
in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as the Representative may designate.  Time shall be of the essence,
and delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.


(d)            Initial Purchasers as Qualified Institutional Buyers.  Each
Initial Purchaser, severally and not jointly, represents and warrants to, and
agrees with, the Company and the Guarantors that:


1.            it will offer and sell Securities only to (a) persons who it
reasonably believes are "qualified institutional buyers" within the meaning of
Rule 144A ("Qualified Institutional Buyers") in transactions meeting the
requirements of Rule 144A or (b) upon the terms and conditions set forth in
Annex I to this Agreement;


2.            it is an institutional "accredited investor" within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act; and


3.            it will not offer or sell Securities by, any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.


SECTION 3.                          Additional Covenants.  Each of the Company
and the Guarantors further, jointly and severally, covenants and agrees with
each Initial Purchaser as follows:


(a)            Preparation of Final Offering Memorandum; Initial Purchasers'
Review of Proposed Amendments and Supplements and Company Additional Written
Communications.  As promptly as practicable following the Time of Sale and in
any event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement.  The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement.  The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representative shall previously
have been furnished a copy of the proposed amendment or supplement at least two
(2) business days prior to the proposed use or filing, and shall not have
objected to such amendment or supplement.  Before making, preparing, using,
authorizing, approving or distributing any Company Additional Written
Communication, the Company and the Guarantors will furnish to the Representative
a copy of such written communication for review and will not make, prepare, use,
authorize, approve or distribute any such written communication to which the
Representative reasonably object.


(b)            Amendments and Supplements to the Final Offering Memorandum and
Other Securities Act Matters.  If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the
Pricing Disclosure Package as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors agree to
-16-

--------------------------------------------------------------------------------





promptly notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package as may be
necessary so that the statements in any of the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that any of the Pricing Disclosure Package
will comply with all applicable law.  If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Representative or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Final Offering Memorandum to comply with law, the Company and the
Guarantors will promptly notify the Initial Purchasers thereof and forthwith
prepare and (subject to Section 3(a) hereof) furnish to the Initial Purchasers
such amendments or supplements to the Final Offering Memorandum so that the
statements in the Final Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances at the Closing Date and at the time of
sale of Securities, be misleading or so that the Final Offering Memorandum, as
amended or supplemented, will comply with all applicable law.


(c)          Copies of the Offering Memorandum.  The Company agrees to furnish
the Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.


(d)            Blue Sky Compliance.  Each of the Company and the Guarantors
shall cooperate with the Representative and counsel for the Initial Purchasers
to qualify or register (or to obtain exemptions from qualifying or registering)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities.  None of the Company or
any of the Guarantors shall be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation.  The Company will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its commercially reasonable efforts to obtain the withdrawal thereof
at the earliest possible moment.


(e)            Use of Proceeds.  The Company shall apply the net proceeds from
the sale of the Notes sold by it in the manner described under the caption "Use
of Proceeds" in the Pricing Disclosure Package.


(f)            The Depositary.  The Company will cooperate with the Initial
Purchasers and use their commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through the facilities of
the Depositary.


(g)            Additional Issuer Information.  Prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, the Company shall file, on a
-17-

--------------------------------------------------------------------------------





timely basis, with the Commission all reports and documents required to be filed
under Section 13 or 15 of the Exchange Act.  Additionally, at any time when the
Company is not subject to Section 13 or 15 of the Exchange Act, for the benefit
of holders and beneficial owners from time to time of the Securities, the
Company shall furnish, at its expense, upon request, to holders and beneficial
owners of Securities and prospective purchasers of Securities information
("Additional Issuer Information") satisfying the requirements of Rule 144A(d).


(h)            Future Reports to the Initial Purchasers.  At any time when the
Company is not subject to Section 13 or 15 of the Exchange Act and any
Securities remain outstanding, the Company will furnish to the Representative
and, upon request, to each of the other Initial Purchasers:  (i) as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders' equity and cash flows for
the year then ended and the opinion thereon of the Company's independent public
or certified public accountants; (ii) as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, the Financial Industry Regulatory Authority
("FINRA") or any securities exchange; and (iii) as soon as available, copies of
any report or communication of the Company mailed generally to holders of its
capital stock or debt securities (including the holders of the Securities), if,
in each case, such documents are not filed with the Commission within the time
periods specified by the Commission's rules and regulations under Section 13 or
15 of the Exchange Act.


(i)            No Integration.  The Company agrees that it will not and will
cause its subsidiaries not to make any offer or sale of securities of the
Company or such subsidiary of any class if, as a result of the doctrine of
"integration" referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of (i) the sale of the Securities by
the Company to the Initial Purchasers, (ii) the resale of the Securities by the
Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
Securities by such Subsequent Purchasers to others) the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof or by Rule 144A or by Regulation S thereunder or otherwise.


(j)            No General Solicitation or Directed Selling Efforts.  The Company
agrees that it will not and will not permit any of its subsidiaries or any other
person acting on its or their behalf (other than the Initial Purchasers, as to
which no covenant is given) to (i) solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.


(k)            No Restricted Resales.  The Company will not, and will not permit
any of its affiliates (as defined in Rule 144 under the Securities Act) to
resell any of the Notes that have been reacquired by any of them.


(l)            Legended Securities.  Each certificate for a Security will bear
the legend contained in "Transfer Restrictions" in the Preliminary Offering
Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.
-18-

--------------------------------------------------------------------------------





The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.


SECTION 4.                          Payment of Expenses.


(a)            Each of the Company and the Guarantors agrees to pay all
reasonable costs, fees and expenses incurred in connection with the performance
of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp, excise or
similar taxes in connection with the issuance and sale of the Securities to the
Initial Purchasers, (iii) all fees and expenses of the Company's and the
Guarantors' counsel, independent public or certified public accountants and
other advisors, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Final Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, and the
Transaction Documents, (v) all filing fees, attorneys' fees and expenses
incurred by the Company, the Guarantors or the Initial Purchasers in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Securities for offer and sale under
the securities laws of the several states of the United States, the provinces of
Canada or other jurisdictions designated by the Initial Purchasers and agreed by
the Company (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum, (vi) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities, (vii) any filing fees incident to, and any reasonable fees and
disbursements of counsel to the Initial Purchasers in connection with the review
by FINRA, if any, of the terms of the sale of the Securities, and (viii) all
fees and expenses (including reasonable fees and expenses of counsel) of the
Company and the Guarantors in connection with approval of the Securities by the
Depositary for "book-entry" transfer, and the performance by the Company and the
Guarantors of their respective other obligations under this Agreement.


(b)            Except as provided in this Section 4 and Sections 6, 8 and 9
hereof, the Initial Purchasers shall pay their own expenses, including the (i)
fees and disbursements of their counsel and (ii) all expenses incident to the
"road show" for the offering of the Securities.


SECTION 5.                          Conditions of the Obligations of the Initial
Purchasers.  The obligations of the several Initial Purchasers to purchase and
pay for the Securities as provided herein on the Closing Date shall be subject
to the accuracy of the representations and warranties on the part of the Company
and the Guarantors set forth in Section 1 hereof as of the date hereof and as of
the Closing Date as though then made and to the timely performance by the
Company and the Guarantors of their covenants and other obligations hereunder,
and to each of the following additional conditions:


(a)            Accountants' Comfort Letter.  On the date hereof, the Initial
Purchasers shall have received from Deloitte & Touche LLP, the independent
registered public accounting firm for the Company, a "comfort letter" dated the
date hereof  addressed  to the  Initial Purchasers, in form and substance
satisfactory to the Representative, covering the financial information in the
Pricing Disclosure Package or incorporated by reference therein and other
customary matters.  In addition, on the Closing Date, the Initial Purchasers
shall have received from such accountants a "bring-down comfort letter" dated
the Closing Date addressed  to the Initial Purchasers,, in form and substance
satisfactory to the Representative, in the form of the "comfort letter"
delivered on the date hereof, except that (i) it shall cover the financial
information in the Final Offering Mem-
-19-

--------------------------------------------------------------------------------





orandum or incorporated by reference therein and any amendment or supplement
thereto and (ii) procedures shall be brought down to a date no more than three
(3) days prior to the Closing Date.


(b)            No Material Adverse Change or Ratings Agency Change.  For the
period from and after the date of this Agreement and prior to the Closing Date:


(i)            in the judgment of the Representative there shall not have
occurred any Material Adverse Change; and


(ii)            there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded the Company or any of its subsidiaries or any of
their securities or indebtedness by any "nationally recognized statistical
rating organization" registered under Section 15E of the Exchange Act.


(c)            Opinion of Counsel for the Company.  On the Closing Date the
Initial Purchasers shall have received the opinion of (i) Akin Gump Strauss
Hauer & Feld LLP, counsel for the Company, dated as of such Closing Date, the
form of which is attached as Exhibit A, and (ii) internal counsel of the
Company, with regard to the matters set forth in Exhibit B.


(d)            Opinion of Counsel for the Initial Purchasers.  On the Closing
Date the Initial Purchasers shall have received the favorable opinion of Cahill
Gordon & Reindel LLP, counsel for the Initial Purchasers, dated as of such
Closing Date, with respect to such matters as may be reasonably requested by the
Initial Purchasers.


(e)            Officers' Certificate.  On the Closing Date the Initial
Purchasers shall have received a written certificate of the Company executed by
the Chief Executive Officer or President of the Company and the Chief Financial
Officer or Chief Accounting Officer of the Company, dated as of the Closing
Date, to the effect set forth in Section 5(b)(ii) hereof, and further to the
effect that:


(i)            for the period from and after the date of this Agreement and
prior to the Closing Date there has not occurred any Material Adverse Change;


(ii)            the representations, warranties and covenants of the Company and
the Guarantors set forth in Section 1 hereof were true and correct as of the
date hereof and are true and correct as of the Closing Date with the same force
and effect as though expressly made on and as of the Closing Date;


(iii)            no "Default" as that term is used in any of the Existing
Instruments exists on such date and the actual and pro forma data concerning
compliance by the Company under the financial covenant ratios contained in the
Existing Instruments that is attached to such certificate is true, correct and
complete;


(iv)            each of the Company and the Guarantors has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.
-20-

--------------------------------------------------------------------------------





(f)            Indenture.  The Company and the Guarantors shall have executed
and delivered the Indenture, in form and substance reasonably satisfactory to
the Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.


(g)            Additional Documents.  On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.


If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.


SECTION 6.                          Reimbursement of Initial Purchasers'
Expenses.  If this Agreement is terminated by the Representative pursuant to
Section 5 or 10 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, the Company and the Guarantors agree to
reimburse the Initial Purchasers, severally, upon demand for all out-of-pocket
expenses that shall have been reasonably incurred by the Initial Purchasers in
connection with the proposed purchase and the offering and sale of the
Securities, including, without limitation, fees and disbursements of counsel,
printing expenses, travel expenses, postage, facsimile and telephone charges.


SECTION 7.                          Offer, Sale and Resale Procedures.  Each of
the Initial Purchasers, on the one hand, and the Company and each of the
Guarantors, on the other hand, hereby agree to observe the following procedures
in connection with the offer and sale of the Securities:


(a)            Offers and sales of the Securities will be made only by the
Initial Purchasers or Affiliates thereof qualified to do so in the jurisdictions
in which such offers or sales are made.  Each such offer or sale shall only be
made to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.


(b)            No general solicitation or general advertising (within the
meaning of Rule 502 under the Securities Act) will be used in the United States
in connection with the offering of the Securities.


(c)            Upon original issuance by the Company, and until such time as the
same is no longer required under the applicable requirements of the Securities
Act, the Notes (and all securities issued in exchange therefor or in
substitution thereof) shall bear the following legend:


"THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
-21-

--------------------------------------------------------------------------------





SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.  THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE.  NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY."


Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.


SECTION 8.                          Indemnification.


(a)            Indemnification of the Initial Purchasers.  Each of the Company
and the Guarantors, jointly and severally, agrees to indemnify and hold harmless
each Initial Purchaser, its Affiliates, directors, officers and employees, and
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, Affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is ef-
-22-

--------------------------------------------------------------------------------





fected with the written consent of the Company), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Pricing Supplement, any Company Additional Written Communication or the
Final Offering Memorandum (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and to reimburse each Initial Purchaser and each such
Affiliate, director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by the
Representative) as such expenses are reasonably incurred by such Initial
Purchaser or such Affiliate, director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the foregoing indemnity agreement shall not apply, with respect to an
Initial Purchaser, to any loss, claim, damage, liability or expense to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto).  The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company and the
Guarantors may otherwise have.


(b)            Indemnification of the Company and the Guarantors.  Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each Guarantor, each of their respective officers and directors and
each person, if any, who controls the Company or any Guarantor within the
meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company, any Guarantor
or any such director or controlling person may become subject, under the
Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Initial Purchaser), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representative
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director or controlling person for any and all expenses (including the fees
and disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.  Each of the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers
through the Representative have furnished to the Company expressly for use in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the fourth,
sixth (third sentence only) and seventh paragraphs under the caption "Plan of
Distribution" in the Preliminary Offering Memorandum and the Final Offering
Memorandum.  The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.
-23-

--------------------------------------------------------------------------------





(c)            Notifications and Other Indemnification Procedures.  Promptly
after receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 8 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section 8.  In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party's election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof (other than the reasonable costs of investigations) unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by the Representative (in the case of counsel representing the
Initial Purchasers or their related persons), representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.


(d)            Settlements.  The indemnifying party under this Section 8 shall
not be liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment.  Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party's entitlement
to such reimbursement prior to the date of such settlement.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the
-24-

--------------------------------------------------------------------------------





subject matter of such action, suit or proceeding and (ii) does not include any
statements as to or any findings of fault, culpability or failure to act by or
on behalf of any indemnified party.


SECTION 9.                          Contribution.  If the indemnification
provided for in Section 8 hereof is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities.  The relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.


The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.


The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.


Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers'
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with
-25-

--------------------------------------------------------------------------------





the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Company and the Guarantors.


SECTION 10.                                        Termination of this
Agreement.  Prior to the Closing Date, this Agreement may be terminated by the
Representative by notice given to the Company if at any time:  (i) trading or
quotation in any of the Company's securities shall have been suspended or
limited by the Commission or by NYSE, or trading in securities generally on
either the Nasdaq Stock Market or the NYSE shall have been suspended or limited,
or minimum or maximum prices shall have been generally established on any of
such quotation system or stock exchange by the Commission or FINRA; (ii) a
general banking moratorium shall have been declared by any of federal, New York
or Delaware authorities; (iii) there shall have occurred any outbreak or
escalation of national or international hostilities or any crisis or calamity,
or any change in the United States or international financial markets, or any
substantial change or development involving a prospective substantial change in
United States' or international political, financial or economic conditions, as
in the judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package or to enforce contracts for the sale of securities; (iv) in
the judgment of the Representative there shall have occurred any Material
Adverse Change; or (v) the Company shall have sustained a loss by strike, fire,
flood, earthquake, accident or other calamity of such character as in the
judgment of the Representative may interfere materially with the conduct of the
business and operations of the Company regardless of whether or not such loss
shall have been insured.  Any termination pursuant to this Section 10 shall be
without liability on the part of (i) the Company or any Guarantor to any Initial
Purchaser, except that the Company and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination.


SECTION 11.                                        Representations and
Indemnities to Survive Delivery.  The respective indemnities, agreements,
representations, warranties and other statements of the Company, the Guarantors,
their respective officers and the several Initial Purchasers set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of any Initial Purchaser, the Company,
any Guarantor or any of their partners, officers or directors or any controlling
person, as the case may be, and will survive delivery of and payment for the
Securities sold hereunder and any termination of this Agreement.


SECTION 12.                                        Notices.  All communications
hereunder shall be in writing and shall be mailed, hand delivered, couriered or
facsimiled and confirmed to the parties hereto as follows:


If to the Initial Purchasers:


Wells Fargo Securities, LLC
550 South Tryon Street, 6th Floor
Charlotte, North Carolina 28202
Facsimile:  (704) 410-4874
Attention:  High Yield Syndicate


with a copy to:


Cahill Gordon & Reindel llp
80 Pine Street
New York, New York  10005
Facsimile: (212) 378-2169
Attention:  James J. Clark
-26-

--------------------------------------------------------------------------------





If to the Company or the Guarantors:

Alliance Data Systems Corporation
7500 Dallas Parkway, Suite 700
Plano, Texas  75024
Facsimile: (214) 494-3900
Attention:  Leigh Ann Epperson, General Counsel


with a copy to (which shall not constitute notice):


Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas  75201
Facsimile: (214) 969-4343
Attention:  Joseph L. Motes III


Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.


SECTION 13.                                        Successors.  This Agreement
will inure to the benefit of and be binding upon the parties hereto, and to the
benefit of the indemnified parties referred to in Sections 8 and 9 hereof, and
in each case their respective successors, and no other person will have any
right or obligation hereunder.  The term "successors" shall not include any
Subsequent Purchaser or other purchaser of the Securities as such from any of
the Initial Purchasers merely by reason of such purchase.


SECTION 14.                                        Authority of the
Representative.  Any action by the Initial Purchasers hereunder may be taken by
the Representative on behalf of the Initial Purchasers, and any such action
taken by the Representative shall be binding upon the Initial Purchasers.


SECTION 15.                                        Partial Unenforceability. 
The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
section, paragraph or provision hereof.  If any section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

SECTION 16.                                        Governing Law Provisions. 
THIS AGREEMENT AND ANY CLAIM, DISPUTE OR CONTROVERSY ARISING UNDER OR RELATED TO
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.


SECTION 17.                                        Default of One or More of the
Several Initial Purchasers.  If any one or more of the several Initial
Purchasers shall fail or refuse to purchase Securities that it or they have
agreed to purchase hereunder on the Closing Date, and the aggregate number of
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase does not exceed 10% of the aggregate number of
the Securities to be purchased on such date, the other Initial Purchasers shall
be obligated, severally, in the proportions that the number of Securities set
forth opposite their respective
-27-

--------------------------------------------------------------------------------





names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date.  If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 72 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination.  In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven (7) days in
order that the required changes, if any, to the Final Offering Memorandum or any
other documents or arrangements may be effected.


As used in this Agreement, the term "Initial Purchaser" shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.


SECTION 18.                                        No Advisory or Fiduciary
Responsibility.  Each of the Company and the Guarantors acknowledges and agrees
that:  (i) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the offering price of the Securities and any
related discounts and commissions, is an arm's-length commercial transaction
between the Company and the Guarantors, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company and the Guarantors are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Initial Purchaser is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, and the Guarantors
or their respective affiliates, stockholders, creditors or employees or any
other party; (iii) no Initial Purchaser has assumed or will assume an advisory
or fiduciary responsibility in favor of the Company and the Guarantors with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company and the Guarantors on other matters) or any other
obligation to the Company and the Guarantors except the obligations expressly
set forth in this Agreement; (iv) the several Initial Purchasers and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Guarantors, and
the several Initial Purchasers have no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) the
Initial Purchasers have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby, and the Company and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.


This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.


SECTION 19.                                        General Provisions.  This
Agreement constitutes the entire agreement of the parties to this Agreement and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof.  This
Agreement may be exe-
-28-

--------------------------------------------------------------------------------





cuted in two or more counterparts, each one of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier, facsimile or other electronic transmission (i.e., a
"pdf" or "tif") shall be effective as delivery of a manually executed
counterpart thereof.  This Agreement may not be amended or modified unless in
writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit.  The section headings herein are for the convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.


-29-

--------------------------------------------------------------------------------

 




If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.


Very truly yours,


ALLIANCE DATA SYSTEMS CORPORATION


By:  /s/ Charles L. Horn
Name: Charles L. Horn
Title: Executive Vice President and
Chief Financial Officer




ADS ALLIANCE DATA SYSTEMS, INC.
As Guarantor


By:  /s/ Charles L. Horn
Name: Charles L. Horn
Title: Executive Vice President and
Chief Financial Officer




ADS FOREIGN HOLDINGS, INC.
ALLIANCE DATA FOREIGN HOLDINGS, INC.
ASPEN MARKETING SERVICES, LLC
HMI HOLDING LLC, as Guarantors


By:  /s/ Charles L. Horn
Name: Charles L. Horn
Title: Vice President




COMENITY LLC
COMENITY SERVICING LLC
EPSILON DATA MANAGEMENT, LLC
as Guarantors


By:  /s/ Cynthia L. Hageman
Name: Cynthia L. Hageman
Title: Assistant Secretary
 
 
[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



 
The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representative as of the date first above written.




WELLS FARGO SECURITIES, LLC
Acting on behalf of itself
and as the Representative of
the several Initial Purchasers
By:            Wells Fargo Securities, LLC
 
By:  /s/ Jim Zilsch
Managing Director
 
 
[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------







SCHEDULE A


 
Initial Purchasers
 
Aggregate Principal
Amount of Securities to
be Purchased
 
Wells Fargo Securities, LLC
 
$
126,000,000
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
 
$
114,000,000
 
J.P. Morgan Securities LLC
 
$
114,000,000
 
RBC Capital Markets, LLC
 
$
66,000,000
 
Fifth Third Securities, Inc.
 
$
30,000,000
 
SunTrust Robinson Humphrey, Inc.
 
$
30,000,000
 
BNP Paribas Securities Corp.
 
$
15,000,000
 
CIBC World Markets Corp.
 
$
15,000,000
 
Deutsche Bank Securities Inc.
 
$
15,000,000
 
Mitsubishi UFJ Securities (USA), Inc.
 
$
15,000,000
 
Mizuho Securities USA Inc.
 
$
15,000,000
 
Regions Securities LLC
 
$
15,000,000
 
Scotia Capital (USA) Inc.
 
$
15,000,000
 
Barclays Capital Inc.
 
$
3,000,000
 
KeyBanc Capital Markets Inc.
 
$
3,000,000
 
Raymond James & Associates, Inc.
 
$
3,000,000
 
U.S. Bancorp Investments, Inc.
 
$
3,000,000
 
The Williams Capital Group, L.P.
 
$
3,000,000
 
 
       
Total
 
$
600,000,000
 

 
 
Sched. A-1


--------------------------------------------------------------------------------









SCHEDULE B
Material Subsidiaries


1.            ADS Alliance Data Systems, Inc.


2.            ADS Foreign Holdings, Inc.


3.            ADS Apollo Holdings B.V.


4.            Alliance Data Foreign Holdings, Inc.


5.            BrandLoyalty Group B.V.


6.            Comenity Bank


7.            Comenity Capital Bank


8.            Comenity LLC


9.            HMI Holding LLC


10.            LoyaltyOne, Co. (a Nova Scotia, Canadian unlimited liability
company)


11.            Epsilon Data Management, LLC
 
 
 
Sched. B-1

--------------------------------------------------------------------------------







EXHIBIT A


Opinion of counsel for the Company to be delivered pursuant to Section 5 of the
Purchase Agreement.



(i) The Company is validly existing as a corporation in good standing under the
laws of the State of Delaware.




(ii) The Company has the corporate power and authority to own, lease and operate
its properties and conduct its business, in each case as described in the
Pricing Disclosure Package and the Final Offering Memorandum and to enter into
and perform its obligations under the Purchase Agreement.




(iii) Based solely on the Good Standing Certificates, the Company was duly
qualified and in good standing as a foreign corporation in each jurisdiction
listed on Schedule [__] hereto to the extent noted in such Good Standing
Certificates as of the dates noted therein.




(iv) Each of the Initial Guarantors (other than HMI Holding LLC) is validly
existing as a corporation or limited liability company, as applicable, in good
standing under the laws of the State of Delaware. "Initial Guarantors" means ADS
Alliance Data Systems, Inc., ADS Foreign Holdings, Inc., Alliance Data Foreign
Holdings, Inc., Aspen Marketing Services, LLC, Comenity Servicing LLC, Comenity
LLC, Epsilon Data Management, LLC and HMI Holding LLC. HMI Holding LLC is
validly existing as a limited liability company in good standing under the laws
of the State of Texas.




(v) Each of the Initial Guarantors has the corporate or limited liability power
and authority, as applicable, to own its properties and conduct its business, in
each case as described in the Pricing Disclosure Package and the Final Offering
Memorandum and to enter into and perform its obligations under the Purchase
Agreement.




(vi) Based solely on the Good Standing Certificates, each Initial Guarantor was
duly qualified and in good standing as a foreign corporation or limited
liability company, as applicable, in each jurisdiction listed on Schedule [__]
to the extent noted in such Good Standing Certificates as of the dates noted
therein.




(vii) All of the issued and outstanding shares of capital stock of each Initial
Guarantor that is a corporation are owned of record as specified on Schedule
[__].  All of the issued and outstanding limited liability company interests of
each Initial Guarantor that is a limited liability company are owned of record
as specified on Schedule [__].




(viii) The Purchase Agreement has been duly authorized, executed and delivered
by the Company and each Initial Guarantor.




(ix)
The Indenture (including the Guarantees set forth therein) has been duly
authorized, executed and delivered by the Company and each Initial Guarantor and
(assuming the due authorization, execution and delivery thereof by the Trustee)
is a valid and binding agreement of the Company and each Initial Guarantor,
enforceable against the Company and each Initial Guarantor in accordance with
its terms, except as the enforcement thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer and conveyance, reorganization,
moratorium and similar Laws affecting creditors' rights and remedies generally
including court decisions interpreting such Laws; (ii) general principles of
equity, including, without limitation, concepts of good faith and fair

 
 
 
Ex. A-1

--------------------------------------------------------------------------------







dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity); (iii) the power of the courts to award damages in lieu of equitable
remedies; and (iv) securities Laws and public policy underlying such Laws with
respect to rights to indemnification and contribution.  We express no opinion as
to the enforceability of any provisions purporting to waive the benefit of any
stay, extension or usury law.



(x) The Notes have been duly authorized by the Company and, when executed by the
Company and authenticated by the Trustee in the manner provided in the Indenture
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee) and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by (i) applicable bankruptcy, insolvency, fraudulent transfer and
conveyance, reorganization, moratorium and similar Laws affecting creditors'
rights and remedies generally including court decisions interpreting such Laws;
(ii) general principles of equity, including, without limitation, concepts of
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity); (iii) the power of the courts to award damages
in lieu of equitable remedies; and (iv) securities Laws and public policy
underlying such Laws with respect to rights to indemnification and contribution.




(xi) The Securities and the Indenture conform in all material respects to the
descriptions thereof contained in the Pricing Disclosure Package and the Final
Offering Memorandum.




(xii) The statements in each of the Pricing Disclosure Package and the Final
Offering Memorandum under the caption "Description of Notes" and under the
subcaptions "– 2013 Credit Agreement," "– 5.250% Senior Notes due 2017" and "–
6.375% Senior Notes due 2020" under the caption "Description of Other
Indebtedness" insofar as they purport to constitute summaries of the terms of
contracts and other documents, fairly present, in all material respects, the
information purported to be included therein.




(xiii) The statements in each of the Pricing Disclosure Package and the Final
Offering Memorandum under the caption "Certain Federal Income Tax
Considerations," insofar as such statements describe federal statutes, rules and
regulations that constitute Included Laws, fairly present, in all material
respects, the information purported to be included therein.




(xiv) No authorization or approval, or registration or other action by, and no
notice to or filing with, any governmental authority or regulatory body (each, a
"Filing") is required under any of the Included Laws for the due execution and
delivery of the Transaction Documents by the Company or the Initial Guarantors
and the performance by the Company and the Initial Guarantors of their
respective obligations under the Transaction Documents except (i) such Filings
as have been obtained or made and (ii) Filings required to be made in the
ordinary course of business.




(xv) The execution, delivery and performance of the Transaction Documents by the
Company and the Initial Guarantors and the Company's and each Initial
Guarantor's performance of its respective obligations thereunder, including the
issuance and sale of the Notes by the Company and the issuance of the Guarantees
by the Initial Guarantors do not (i) violate the Organizational Documents of the
Company or the Initial Guarantors, (ii) result in a violation of any law, rule
or regulation that is an Included Law, or (iii) breach or result in a default
under or result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company or any of the Initial Guarantors
pursuant to the Reviewed Agreements.  "Organizational Documents" means (a) with
respect to the Company, the Company's certificate of incorporation and the Com-

 
 
Ex. A-2

--------------------------------------------------------------------------------







pany's bylaws, (b) with respect to each Initial Guarantor that is a corporation,
such Initial Guarantor's certificate of incorporation and bylaws, and (c) with
respect to each Initial Guarantor that is a limited liability company, such
Initial Guarantor's certificate of formation and limited liability company
agreement.



(xvi) Each of the periodic and current reports filed by the Company under the
Exchange Act and incorporated by reference in the Pricing Disclosure Package or
the Final Offering Memorandum (except the financial statements, financial
schedules and other financial, accounting and statistical data contained or
incorporated by reference in such reports, as to which we express no view), at
the time it was filed with the Commission, appeared on its face to be
appropriately responsive in all material respects to the requirements of the
Exchange Act and the rules and regulations promulgated by the Commission
thereunder, except that we express no view as to the antifraud provisions of the
Exchange Act and the rules and regulations promulgated under such provisions.




(xvii) The Company and the Initial Guarantors are not and, after giving effect
to the issuance and sale of the Notes in accordance with the terms of the
Purchase Agreement and the application of the net proceeds therefrom as
contemplated under the caption "Use of Proceeds" in the Pricing Disclosure
Package and the Final Offering Memorandum, will not be, an "investment company"
within the meaning of the Investment Company Act.




(xviii) Assuming the accuracy of the representations, warranties and covenants
of the Company, the Initial Guarantors and the Initial Purchasers and the
performance by such parties of their respective agreements contained in the
Purchase Agreement, no registration of the Notes or the Guarantees under the
Securities Act, and no qualification of an indenture under the Trust Indenture
Act with respect thereto, is required in connection with the purchase of the
Securities by the Initial Purchasers or the initial resale of the Securities by
the Initial Purchasers to Subsequent Purchasers in the manner contemplated by
the Purchase Agreement and the Pricing Disclosure Package and the Final Offering
Memorandum.



Because the primary purpose of our professional engagement was not to establish
or confirm factual matters or financial, accounting or statistical information
and because many determinations involved in the preparation of the Final
Offering Memorandum are of a wholly or partially non-legal character, except as
expressly set forth in paragraphs (xii) and (xiii) above, we are not passing
upon and do not assume any responsibility for the accuracy, completeness or
fairness of the statements contained or incorporated by reference in the Pricing
Disclosure Package and the Final Offering Memorandum and we make no
representation that we have independently verified the accuracy, completeness or
fairness of such statements.


However, in the course of our acting as counsel to the Company and the
Guarantors in connection with the preparation of the Pricing Disclosure Package
and the Final Offering Memorandum, we have reviewed the Pricing Disclosure
Package and the Final Offering Memorandum and have participated in conferences
and telephone conversations with representatives of the Company and the
Guarantors, representatives of the independent public accountants for the
Company, representatives of the Initial Purchasers and representatives of the
Initial Purchasers' counsel, during which conferences and conversations the
contents of the Final Offering Memorandum and the Pricing Disclosure Package and
related matters were discussed.


Subject to the foregoing, on the basis of the information we gained in the
course of our participation in such conferences and conversations and our review
of the Final Offering Memorandum and the Pricing Disclosure Package, we confirm
to you that:
 
 
Ex. A-3

--------------------------------------------------------------------------------










(a) No facts have come to our attention that cause us to believe that the Final
Offering Memorandum (except the financial statements and other financial and
accounting data contained therein or omitted therefrom or incorporated by
reference therein, as to which we express no view), as of the date of the Final
Offering Memorandum and as of the Closing Date, contained or contains any untrue
statement of a material fact or omitted or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and




(b) No facts have come to our attention that cause us to believe that the
Pricing Disclosure Package (except the financial statements and other financial
and accounting data contained therein or omitted therefrom or incorporated by
reference therein, as to which we express no view), as of the Time of Sale,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading.



Included Laws


            We express no opinion as to the Laws of any jurisdiction other than
the Included Laws. We have made no special investigation or review of any
published constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions ("Laws") other than a review of: (i) the Laws of the
State of New York; (ii) the Delaware General Corporation Law and the Delaware
Limited Liability Company Act; and (iii) the federal Laws of the United States
of America. For purposes of this letter, the term "Included Laws" means the Laws
described in clauses (i)-(iii) of the preceding sentence that are, in our
experience, normally applicable to transactions of the type contemplated in the
Transaction Documents. The term "Included Laws" excludes:  (a) federal and state
securities Laws (other than (1) with respect to the opinion in paragraph (xvi)
of this letter, the Exchange Act, (2) with respect to the opinion in paragraph
(xvii) of this letter, the Investment Company Act, (3) with respect to the
opinion in paragraph (xviii) of this letter, the Securities Act and the Trust
Indenture Act, and (4) with respect to the negative assurance expressed in the
last paragraph of this letter, the Securities Act and the Exchange Act); (b)
Laws of any counties, cities, towns, municipalities and special political
subdivisions and any agencies thereof; (c) notwithstanding clause (a) above,
Laws relating to land use, zoning, building code and construction issues,
environmental issues, intellectual property issues, antitrust issues, insurance
issues, labor issues, pension issues, employee benefit issues, money laundering
issues, antiterrorism issues and margin regulation issues; (d) tax Laws (other
than with respect to both (1) the opinion in paragraph (xiii) of this letter and
(2) the negative assurance expressed in the last paragraph of this letter,
federal tax Laws other than the Foreign Account Tax Compliance Act); and (e)
Laws relating to the regulation of the conduct of the businesses of the Company
and its subsidiaries including without limitation the Bank Holding Company Act,
the Dodd-Frank Wall Street Reform and Consumer Protection Act, the Federal
Reserve Act, the Bank Secrecy Act, the Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, as amended by the Credit Card
Accountability Responsibility and Disclosure Act of 2009, the Gramm-Leach-Bliley
Act, the USA PATRIOT Act of 2001 and other Laws relating to the businesses of
transaction processing, marketing, credit card issuance and processing, banking,
origination, acquisition, securitization and servicing of receivables, and all
related activities and services.
 
 
Ex. A-4



--------------------------------------------------------------------------------









EXHIBIT B




Opinion of internal counsel of Alliance Data Systems Corporation, to be
delivered pursuant to Section 5 of the Purchase Agreement.







(i) The Bank is a Delaware state chartered bank in good standing and validly
existing under the laws of the State of Delaware.

 

(ii) The Bank has full power and authority to own its properties and conduct its
business, as described in the Disclosure Package and the Final Offering
Memorandum.




(iii) The Bank is duly qualified and is in good standing under the laws of each
jurisdiction in which it is required to qualify, except where a failure to so
qualify would not have a material adverse effect on the Bank.




(iv) All of the issued and outstanding ownership interests of the Bank are owned
of record by wholly-owned subsidiaries of the Company.




(v) The statements in the Final Offering Memorandum under the headings: "Risk
Factors— Legislative and regulatory reforms may have a significant impact on our
business, results of operation and financial condition"; "Risk
Factors—Legislation relating to consumer privacy may affect our ability to
collect data that we use in providing our loyalty and marketing services, which,
among other things, could negatively affect our ability to satisfy our clients'
needs"; "Risk Factors—If we are unable to securitize our credit card receivables
due to changes in the market, we may not be able to fund new credit card
receivables, which would have a negative impact on our operations and earnings";
"Risk Factors—Current and proposed regulation and legislation relating to our
retail credit card services could limit our business activities, product
offerings and fees charged"; "Risk Factors—Our bank subsidiaries are subject to
extensive federal and state regulation that may require us to make capital
contributions to them, and that may restrict the ability of these subsidiaries
to make cash available to us"; and "Risk Factors—If our bank subsidiaries fail
to meet certain criteria, we may become subject to regulation under the Bank
Holding Company Act, which could force us to cease all of our non-banking
activities and lead to a drastic reduction in our profits and revenue"; and in
our Annual Report on Form 10-K for the year ended December 31, 2013 under the
headings "Business—Protection of Intellectual Property and Other Proprietary
Rights"; "Business—Regulation"; and "Management's Discussion and Analysis of
Financial Condition and Results of Operation—Legislative and Regulatory Matters"
insofar as such statements constitute summaries of legal matters, agreements,
documents or legal proceedings, or legal conclusions, have been reviewed by such
counsel and accurately and fairly present and summarize, in all material
respects, the matters referred to therein.

 
 
Ex. B-1


--------------------------------------------------------------------------------

 




ANNEX I


Resale Pursuant to Regulation S or Rule 144A.  Each Initial Purchaser
understands that:


Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any "tombstone" advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.


Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:


"The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the "Securities Act"), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act."


Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
registration requirements of the Securities Act.




Annex-1
